Citation Nr: 0204108	
Decision Date: 05/03/02    Archive Date: 05/14/02

DOCKET NO.  00-09 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to service connection for bronchitis.  

Entitlement to service connection for a neurological 
disorder.  

Entitlement to service connection for a skin disorder.  

Entitlement to service connection for sinusitis.  

Entitlement to service connection for defective vision.  

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to 
September 1991, which included more than 9 months in 
Southwest Asia in support of Operations Desert Shield and 
Desert Storm.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) at San Juan, Puerto Rico.  It does 
not appear that the veteran is claiming service connection 
for undiagnosed illnesses based on service in the Gulf War 
and the RO has not addressed this matter.  If the veteran is, 
in fact, claiming service connection for undiagnosed illness, 
she should notify the RO.  


FINDINGS OF FACT

1.  The veteran is not shown to have chronic bronchitis.  

2.  The veteran is not shown to have chronic neuropathy.  

3.  The veteran is not shown to have a chronic skin disorder.  

4.  Sinusitis is not shown to have been present during active 
service nor to have resulted from any inservice disease or 
injury.  

5.  The veteran has bilateral refractive error that is 
correctable to 20/20 visual acuity, bilaterally.  

6.  Anxiety disorder is not shown to have been present during 
active service or to have resulted from any inservice disease 
or injury.  


CONCLUSIONS OF LAW

1.  Chronic bronchitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2001).  

2.  Chronic neuropathy was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

3.  A chronic skin disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

4.  Chronic sinusitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

5.  The requirements of service connection for defective 
vision have not been met.  38 C.F.R. § 3.303(c).  

6.  A chronic psychiatric disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records show, in June 1991, that the veteran 
was seen for complaints of decreased sensation on the right 
side of her face below the eye and of the upper lip.  She 
also reported random and migratory numbness of the upper 
extremities in a spotty pattern that came and went.  Cranial 
nerves I - XII were within normal limits except for patches 
of decreased touch and pin sensation of the right upper lip 
at a site of swelling.  The impression was termed focal non-
neuropathy and non-physiologic numbness.  In July 1991, she 
was seen for complaints of a rash on her upper torso.  The 
examiner stated that she had had angioneurotic edema and a 
neuropathy.  The physical examination showed no rash or 
swelling.  Angioneurotic edema, stable, was assessed.  

VA outpatient treatment records show, in October 1991, that 
the veteran complained of a sore throat and productive cough 
of a week's duration.  She described greenish sputum 
production and a low grade fever.  The throat showed redness 
without exudate.  The lungs showed diffuse expiratory wheezes 
and rhonchi.  Acute bronchitis with a pneumonic process to be 
ruled out was diagnosed.  An X-ray examination of the chest 
showed that the lungs were essentially clear.  

On a VA examination in October 1995, the veteran gave a 
history of bronchitis and rashes.  She stated that she was 
treated for a rash all over her body in 1990 while stationed 
in Saudi Arabia.  The rash reportedly persisted despite 
treatment with Benadryl.  Later in the same year she 
reportedly was treated for breathing discomfort.  The 
physical examination showed that the skin was unremarkable 
with no rash noted.  Auscultation of the lungs was clear.  
Respiratory rate was 16.  No rales or rhonchi were noted.  
Body rash (history) was diagnosed.  

VA medical records show, in March 1998, that X-ray 
examination of the chest  revealed normal pulmonary 
vascularity and well-expanded lungs that were clear of 
infiltrates.  In April 1998, it was noted that she was a 
Persian Gulf veteran and complained of sinus pain, cough, 
shortness of breath (since March 1991), occasional vertigo 
(since August 1997), and forgetfulness (since August 1997).  
Mental status, nose, and chest were within normal limits.  
The lungs were essentially clear.  The neurological system 
revealed no gross deficit.  In February 1999, she was seen 
for complaints of occasional dizzy spells, mood changes and 
irritability.  Vertigo and adjustment disorder (to be ruled-
out) were assessed.  

Private hospital records show that the veteran was treated 
for a cough in May 1999 and bronchitis was diagnosed.  In 
August 1999, she was treated for bronchial asthma and 
sinusitis.  

VA clinical records dated in August 1999 show that the 
veteran had scattered hypopigmented spots but no rash.  The 
lungs were essentially clear.  A history of angioneurotic 
edema, focal neuropathy, and sinusitis was noted.  She also 
complained of pruritic skin lesions and apparently itchy 
redness of the skin of the left forearm was detected.  
Eczematous dermatitis was diagnosed.  She reported decreased 
visual acuity.  She described episodes of anxiety since 1991 
whereby she woke-up scared with palpitations, abdominal 
distress, shortness of breath, and fear of losing control.  
She showed an anxious mood, restricted affect, no evidence of 
a thought disorder, no homicidal or suicidal ideas, no 
perceptual disturbances, apparently intact cognitive 
functions, adequate judgment and adequate insight.  A panic 
disorder was diagnosed.  She also reported decreased visual 
acuity.  

On a VA mental examination in September 1999, it was noted 
that the veteran had been seen as an outpatient in August 
1999 and prescribed medication.  She reportedly had been in 
the Puerto Rican National Guard for 12 years and had been 
activated for the Persian Gulf War with a military 
occupational specialty (MOS) of Equipment Records and Parts 
Specialist.  She reportedly had had no psychiatric treatment 
prior to August 1999.  She was employed as a correctional 
guard and lived with her siblings.  She complained of being 
very anxious with difficulty performing any activity and 
becoming very anxious while driving.  She stated that these 
symptoms had been present for some time.  She reported a fear 
of closed spaces since she had been to the Persian Gulf.  On 
the objective examination, she was described as clean and 
adequately dressed.  She was alert and oriented to time, 
person and place.  Her mood was slightly anxious.  She 
exhibited a full range of affect.  Attention, concentration 
and memory were good.  Speech was clear and coherent.  She 
was not hallucinating, homicidal or suicidal.  Insight and 
judgment were fair.  She exhibited good impulse control.  She 
was considered competent to handle VA funds.  Mild anxiety 
disorder, not otherwise specified, was diagnosed.    

On a VA nose, sinus, larynx and pharynx examination in 
September 1999, the veteran indicated interference with 
breathing through her nose only when the turbinates were 
congested, no purulent discharge, no dyspnea at rest or on 
exertion, sinus headaches, pale and congested turbinates.  
The physical examination showed no nasal obstruction and no 
tenderness, purulent discharge nor crusting of the sinuses.  
X-ray examination of the paranasal sinuses showed that they 
were well-aerated and clear with intact body walls and nasal 
septum at the midline.  The nasal turbinates mucosa was 
unremarkable.  The impression was normal study.  The 
diagnosis was allergic rhinitis.  

On a VA respiratory examination in September 1999, history 
was recorded of asthma diagnosed by a private pneumologist, 
chronic sinusitis reportedly diagnosed by a private physician 
approximately 9 years previously, shortness of breath while 
she was serving in the Persian Gulf, several episodes of 
bronchitis starting in 1991 and continuing 3 or 4 times a 
year, always complicated by asthma.  She recalled that her 
last episode was approximately 2 months previously, for which 
she was treated by her private pneumologist.  She denied 
fever, night sweats, weight changes, daytime hypersomnolence, 
and hemoptysis.  The physical examination showed that she 
weighed 174 pounds and was 5 feet, 6 inches tall.  The chest 
was symmetric in expansion.  The lungs were clear to 
auscultation without wheezes, rales, or rhonchi.  There was 
no clubbing or cyanosis of the extremities.  There was no 
history of pulmonary hypertension, right ventricular 
hypertrophy, cor pulmonale, congestive heart failure, 
pulmonary embolism, respiratory failure, or evidence of 
chronic pulmonary thromboembolism.  X-ray examination of the 
chest showed that the lungs were clear of infiltrates and 
well-expanded.  The impression was normal chest.  Pulmonary 
function testing (October 1999) showed normal spirometry and 
lung volumes with normal acid-base balance, oxygen tension 
and gradient at room air arterial blood gases.  The diagnoses 
were asthma by history and status post bronchitis.  

On a VA skin examination in October 1999, the veteran gave a 
history of skin lesions since she was in the Persian Gulf.  
She stated that they started on her breasts as erythematous 
elevated non-pruritic lesions and appeared later on her 
buttocks, forearms, abdomen, etc.  They reportedly lasted 
one-two hours and then disappeared spontaneously.  She also 
referred to 3 episodes of upper lip swelling, once when she 
was stationed at the Persian Gulf and others recently, within 
the previous month.  The physical examination indicated no 
symptoms of pruritus, pain, etc.  There were no skin lesions 
detected.  There was no crusting, ulceration, or exfoliation.  
There were hypopigmented macules on her legs.  No associated 
systemic or nervous manifestations were indicated.  It was 
stated that there was no diagnosis because there were no 
lesions present; idiopathic guttate hypomelanosis was 
recorded.  

On a VA eye examination in October 1999, the veteran gave a 
history of frequent itching and redness of the eyes.  Visual 
acuity was 20/40 on the right, corrected to 20/20.  Visual 
acuity was 20/80 on the left, corrected to 20/20.  There was 
no diplopia or visual field deficit.  The conjunctiva was 
injected +1.  Cornea was clear.  The iris was intact.  The 
lens was clear.  External ocular movement was full.  The 
diagnoses were pterygium bilaterally and refractive error.  

VA clinical records show that in October 1999, the veteran 
had an anxious mood, and a panic disorder was assessed.  In 
December 1999, a sinus X-ray series showed diffuse 
opacification of the frontal sinuses suggestive of mild 
inflammatory changes (sinusitis).  The ethmoidal, sphenoidal 
and maxillary sinuses were unremarkable.  X-ray examination 
of the chest showed that the lungs were very well expanded 
and clear of infiltrates.  This reportedly was a normal 
examination.  

The veteran had a personal hearing on her appeal before a 
hearing officer at the RO in June 2000.  She testified that 
her bronchitis started in September 1991, when she returned 
from the Persian Gulf and she was treated at a VA hospital.   
She stated that this has been recurrent since that time.  She 
reportedly had never had bronchitis prior to its onset in 
September 1991.  She testified that she developed lip 
numbness and red patches on her body for which she was sent 
to a neurologist while she was stationed in the Persian Gulf.  
She stated that lip numbness persisted.  She reported that 
lip numbness had recurred 3 times since the first episode in 
June 1991.  She testified that her skin condition had 
continued to require treatment since active service.  Her 
skin symptoms reportedly disappeared with treatment and then 
re-appeared.  She testified that she had had no skin problem 
prior to her service in the Gulf.  She indicated that she had 
been given skin cream for her skin problem in June 1999.  She 
indicated that her skin problem occurred weekly with blisters 
and then they disappeared.  She felt that she had had 
sinusitis and respiratory problems since she was stationed in 
the Gulf.  She testified that she always had sinusitis.  She 
reported that she had been given injections for her nose 
condition.  She stated that she had to use bifocals for her 
defective vision, which worsened during active service.  She 
testified that she had developed feelings of anxiety and 
nervousness, for which she had seen a psychologist.  She also 
was being treated for panic attacks.  She reportedly had felt 
the symptoms before she was treated but never went to a 
psychologist.  She testified that she did not suffer any 
emotional problems while she was stationed in the Persian 
Gulf.  She recalled having problems of not being able to 
sleep and being very tense while she was stationed in the 
Persian Gulf, and all of her colleagues were feeling the same 
way.  She was first examined for a mental disorder in 1999.  
She reportedly was told to see a psychologist by another 
physician in August 1998.  

On a VA examination of the skin in August 2000, the veteran 
gave a history of skin lesions and lip swelling when she was 
on active duty at the Persian Gulf in 1990-1991.  She 
reportedly was seen by a physician who prescribed Benadryl, 
which improved her condition.  Two months later, the lesions 
reportedly reappeared and Benadryl was again taken 
effectively.  She stated that the lesions had continued to 
appear intermittently without any known precipitating agent.  
There was no scar or pigmentation change after the lesions 
disappeared.  There was no history of drug intake or food 
allergy.  She reportedly had an episode of "angioedema" in 
July 1991, during her active duty.  She no longer had any 
lesion.  History was suggestive of lesions similar to those 
she reportedly had during active service but there were no 
lesions present to confirm this.  Her symptoms reportedly 
included itching and a burning sensation.  The physical 
examination revealed no skin lesions.  The diagnosis was 
termed history suggestive of chronic urticaria with 
"angioedema."  

Applicable Legal Criteria

Service connection may be granted for disability resulting 
from disease contracted during active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues that involve medical 
knowledge, such as diagnosis of disability and determination 
of medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Refractive error of the eye, as such, is not a disease or 
injury within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Veterans Claims Assistance Act of 2000 contains, in 
pertinent part, the following sections with respect to the 
duty to assist and the development of claims:

Duty to assist claimants

(a) DUTY TO ASSIST. -- (1) The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.

(2) The Secretary is not required to provide assistance to a 
claimant under this section if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.

(3) The Secretary may defer providing assistance under this 
section pending the submission by the claimant of essential 
information missing from the claimant's application.

(b) ASSISTANCE IN OBTAINING RECORDS. -- (1) As part of the 
assistance provided under subsection (a), the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.

(2) Whenever the Secretary, after making such reasonable 
efforts, is unable to obtain all of the relevant records 
sought, the Secretary shall notify the claimant that the 
Secretary is unable to obtain records with respect to the 
claim. Such a notification shall --

(A) identify the records the Secretary is unable to obtain;

(B) briefly explain the efforts that the Secretary made to 
obtain those records; and

(C) describe any further action to be taken by the Secretary 
with respect to the claim.

(3) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.

(c) OBTAINING RECORDS FOR COMPENSATION CLAIMS. -- In the case 
of a claim for disability compensation, the assistance 
provided by the Secretary under subsection (b) shall include 
obtaining the following records if relevant to the claim:

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information sufficient 
to locate such records, other relevant records pertaining to 
the claimant's active military, naval, or air service that 
are held or maintained by a governmental entity.

(2) Records of relevant medical treatment or examination of 
the claimant at Department health-care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records.

(3) Any other relevant records held by any Federal department 
or agency that the claimant adequately identifies and 
authorizes the Secretary to obtain.

(d) MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. --

(1) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.

(2) The Secretary shall treat an examination or opinion as 
being necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)-

(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.

(e) REGULATIONS. -- The Secretary shall prescribe regulations 
to carry out this section.

(f) RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title.

(g) OTHER ASSISTANCE NOT PRECLUDED. -- Nothing in this 
section shall be construed as precluding the Secretary from 
providing such other assistance under subsection (a) to a 
claimant in substantiating a claim as the Secretary considers 
appropriate.

Claimant responsibility; benefit of the doubt

(a) CLAIMANT RESPONSIBILITY. -- Except as otherwise provided 
by law, a claimant has the responsibility to present and 
support a claim for benefits under laws administered by the 
Secretary.

(b) BENEFIT OF THE DOUBT. -- The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.

See 38 U.S.C.A. §§ 5103A, 5107 (West Supp.2001); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2001).  

The Court has consistently held that "[s]ervice connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in- service 
disease or injury and the present disease or injury."  Savage 
v. Gober, 10 Vet. App. 488, 493 (1997).  A veteran must 
submit "proof of a present disability" to be ultimately 
successful on the merits of the claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Board notes that some of the veteran's service medical 
records are unavailable.  In March 1996, the RO noted for the 
record that the veteran's service medical records were not 
forthcoming after requests for them had been sent to the 
service department in September and December 1995 and a 
request had been sent to the veteran in September 1995 for 
any service medical records that she might have in her 
possession.  In addition, the service medical records were 
requested by phone from the service department in March 1996.  
Hence, all unobtained service medical records are considered 
to be unobtainable at this point.  Where service medical 
records are missing, VA's duty to assist the veteran, to 
provide reasons and bases for its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule are 
heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993); 
citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991); and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Bronchitis

In the present case, there is no medical evidence of record 
that the veteran developed chronic bronchitis during active 
service.  While she may have had acute respiratory infections 
during active service, such are not shown to have resulted in 
any chronic disability.  Service connection requires the 
current existence of a chronic disability that is traceable 
to active service.  She was first shown to have symptoms of 
bronchitis in October 1991, of a week's duration, and such 
resolved without residual disability, as shown by the VA 
examination in October 1995.  While she gave a history of 
adverse respiratory symptoms since March 1991 (on VA clinical 
records in April 1998), the medical evidence shows no chronic 
respiratory disease or continuity of respiratory symptoms co-
incident with active service.  The respiratory findings in 
April 1998 were unremarkable.  Bronchitis that was treated in 
May 1999 is not shown to have been of service origin or 
continuous since separation.  The latest respiratory 
examination, to include X-ray and pulmonary function test 
findings, show absolutely no lung abnormality.  Specifically, 
symmetrical chest expansion, clear lungs to auscultation 
without wheezes, rales or rhonchi, normal spirometry, and 
normal lung volumes were shown to be present.  While asthma 
and bronchitis, by history were diagnosed, no residual lung 
disability was detected.  In essence, the medical evidence 
shows beyond a reasonable doubt that chronic bronchitis is 
nonexistent.  In the absence of current disability, the claim 
falls short of the requirements of service connection for 
bronchitis.  


Neuropathy

The veteran has claimed that she developed a condition of 
numbness of her facial areas during active service, but no 
chronic disability has been manifested.  She was seen for 
right facial numbness in June 1991, but the cranial nerves 
were shown to be normal except in a swollen area of the right 
upper lip.  She also had complaints of random and migratory 
upper extremity numbness, but there were no objective 
findings in conjunction with these complaints.  The general 
VA examination of the neurological system in April 1998 
showed no abnormality.  She is not shown to have had any 
neurological complaints since that time other than lip 
numbness, which has not been objectively verified.  Her claim 
of recurrent lip swelling has not been confirmed on repeated 
skin examinations.  In the absence of any medical evidence of 
a chronic neurological disorder, the requirements of service 
connection are not met.  

Skin

The service medical records show that, when the veteran was 
seen for complaints of a skin rash in July 1991, none was 
revealed.  Again, following active service, on the VA 
examination in October 1995, no rash or other skin 
abnormality was shown to be present.  On the VA skin 
examination in October 1999, she gave a history of recurring 
skin symptomatology but no skin abnormality was detected 
except for hypopigmented macules on her legs.  These 
manifestations were not shown or noted previously, during or 
subsequent to active service.  The physical examination in 
August 2000 again showed no skin lesions.  The diagnosis was 
expressed in terms of a history suggestive of chronic 
urticaria with angioedema as opposed to objective findings of 
current disability.  In the absence of a current skin 
disability, the requirements of service connection are not 
met.  

Sinusitis

The veteran is first shown to have complained of sinusitis in 
April 1998, when she stated that she had experienced sinus 
pain since active service in March 1991.  The physical 
examination, however, showed that the nose was within normal 
limits.  There was no sign or symptom of sinusitis.  She is 
shown to have been treated for sinusitis, for the first time, 
in August 1999, long following separation from active 
service.  However, the VA physical examination in September 
1999, which included X-ray studies, showed no sinus 
abnormality.  It was detailed that she had no symptoms of 
sinusitis, such as nasal obstruction, tenderness, purulent 
discharge, or crusting.  The sinuses were well-aerated and 
clear, with intact body walls.  Nasal turbinate mucosa were 
unremarkable.  There is no objective medical evidence to 
support allegations of continuing symptoms since service.  It 
was not until December 1999 that any sinus abnormality was 
detected, which was X-ray evidence of frontal sinusitis.  
There is no clinical evidence in support of her testimony of 
having always had sinusitis since active service in the 
Persian Gulf.  In fact, the available medical evidence 
consistently shows no objective indication of sinusitis prior 
to December 1999, and such is not traceable to any inservice 
disease or injury.  Therefore, any current sign or symptom of 
sinusitis is without credible evidence of having arisen 
during active service or of having been related to any 
inservice disease or injury.  In the absence of such 
evidence, the requirements of service connection in this case 
are not met.  

Defective Vision

The veteran is reminded that defective vision due to 
refractive error alone is not subject to service connection.  
See 38 C.F.R. § 3.303(c).  In the absence of all the service 
medical records, there is no indication of any defective 
vision, including refractive error, coincident with active 
service.  The available records show that she first 
complained of defective vision in August 1999.  The VA eye 
examination in October 1999 showed that she did have 
refractive error, correctable to 20/20, bilaterally.  Her 
testimony that defective vision worsened during active 
service is not medically substantiated.  The available 
clinical evidence shows that she has fully correctable 
refractive error, and such is not subject to service 
connection.  


Psychopathology

The veteran's first complaint possibly related to her claim 
was forgetfulness that she stated that she had had since 
August 1997.  Her mental status in April 1998 was normal.  
Her first recorded complaints of mood changes and 
irritability were in February 1999, and an adjustment 
disorder was diagnosed.  This was not shown to be related to 
any inservice disease or injury.  In August 1999, for the 
first time, she stated that she had had episodes of anxiety 
since 1991, apparently during active service, but the 
available clinical evidence is unsupportive.  No prior 
anxiety episodes are indicated.  Even if she had had what she 
describes as anxiety episodes during active service, she is 
not competent to establish without medical support that such 
signified the inception of a chronic psychiatric disorder.  
Her anxious mood and restricted affect were first shown in 
August 1999, and a panic disorder was initially diagnosed.  
There is no medically established relationship between a 
panic disorder and any inservice disease or injury.  She 
first reported a fear of closed spaces in September 1999, and 
stated then that this had developed during active service in 
the Persian Gulf.  This statement still is not tantamount to 
medical evidence that a chronic psychiatric disability either 
originated during active service or had been continuously 
symptomatic since then.  The mild anxiety disorder diagnosed 
in September 1999 was manifested by a slightly anxious mood 
that was not shown during or until a few years following 
active service.  While the complete evidence shows that she 
has a mild anxiety disorder, it is not shown to be traceable 
to any inservice disease or injury, nor to have been 
continuously symptomatic since she was on active duty.  Since 
the preponderance of the evidence shows that her psychiatric 
disorder arose following active service and is not traceable 
thereto, the requirements of service connection are not met.  

Missing Records Considerations

While the available service medical records are scanty, and 
no additional records are available, the complete evidence 
preponderates against a favorable resolution of the claims in 
this case.  The first examinations following active service 
failed to support the presence of any claimed disability 
relatable to active service in any way.  As indicated in the 
detailed analyses, most of the disabilities at issue are not 
shown to be present.  Those that are either cannot, by 
regulation, be service connected (refractive error) or first 
developed after service with no linkage to any inservice 
disease or injury except by the veteran's assertion that they 
were present during active service, and were continuous 
thereafter.  These arguments have been analyzed above as to 
why they are not supportive of favorable resolutions of the 
claims.  As detailed above, the clear weight of the evidence 
is against the veteran's claims.  As the negative and 
positive evidence is not in approximate balance with respect 
to any material point, there is no doubt to be resolved in 
the veteran's favor and her claims for service connection for 
the disabilities at issue must therefore be denied, 
respectively.  

VCAA Considerations

It is clear that there is no additional documentary evidence 
that is relevant to the veteran's claims.  She was afforded 
VA examinations pertaining to all the disabilities at issue.  
Additional evidence was requested, and all the evidence that 
was available has been received.  She has alleged no 
additional evidence that may be obtained that has not been 
received and considered in the analysis of her claims.  The 
statutory requirement in the Veterans Claims Assistance Act 
of 2000, that a medical examination or medical opinion be 
secured when necessary to make a decision on a claim, has 
been fully satisfied by the development action undertaken by 
the RO.  Additionally, all the applicable criteria utilized 
in the decisions on her claims has been communicated in the 
statement of the case and supplemental statements of the 
case.  She was fully notified of the inability to obtain 
medical records.  She and her representative have been given 
every opportunity to respond, and have taken full advantage 
of those opportunities.  She has been accorded a hearing, as 
requested, on her appeal, and her testimony has been fully 
considered in this decision.  The case has been fully 
developed and prepared for an appellate decision at this 
time, and no useful purpose would be served by further delay.  



ORDER

Service connection for bronchitis is denied.  

Service connection for a neurological disorder is denied.  

Service connection for a skin disorder is denied.  

Service connection for sinusitis is denied.  

Service connection for defective vision is denied.  

Service connection for a psychiatric disorder is denied.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


